United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-2141
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                                  Miquelle Miller

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                             Submitted: April 19, 2019
                               Filed: July 17, 2019
                                  [Unpublished]
                                  ____________

Before LOKEN, WOLLMAN, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

       After Miquelle Miller pleaded guilty to being a felon in possession of a
firearm, 18 U.S.C. §§ 922(g)(1), 924(a)(2), the district court 1 sentenced him to ten

      1
        The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
years in prison. He challenges several aspects of the court’s Sentencing Guidelines
calculation, all arising out of a finding that he attempted to murder a police officer
with the firearm he possessed. Because the court made clear that it would have
imposed the same ten-year sentence in the absence of this finding, we affirm.

       At the sentencing hearing, the district court heard testimony that Miller fired
at a police officer who was trying to apprehend him. Although Miller claimed that
the gunshot was accidental, the government presented evidence supporting a
contrary conclusion. The court sided with the government, which resulted in four
changes to Miller’s Guidelines calculation. Most significantly, it increased his base
offense level from 14 to 33. See U.S.S.G. §§ 2A2.1(a)(1), 2K2.1(a)(6), (c)(1)(A).
The court added another six levels for knowing or having “reasonable cause to
believe” that he fired at a “law enforcement officer.” Id. § 3A1.2(c)(1). And finally,
for lying about the circumstances surrounding the incident, the court gave him a two-
level enhancement for obstruction of justice, id. § 3C1.1, and denied a two-level
reduction for acceptance of responsibility, id. § 3E1.1.

       We need not decide whether the district court should have made different
findings because, whatever the answer, the court made clear that it would have
imposed the same sentence by “vary[ing] from the advisory guidelines.” See United
States v. Dace, 842 F.3d 1067, 1069 (8th Cir. 2016) (per curiam) (“An incorrect
Guidelines calculation is harmless error where the district court specifies the
resolution of a particular issue did not affect the ultimate determination of a
sentence.” (internal quotation marks and citation omitted)). Indeed, the court stated
that, given the statutory sentencing factors in 18 U.S.C. § 3553(a), it would have
ended “up exactly in the same place” even if Miller had not intended to kill the
officer. The court explained that the seriousness of his offense, his extensive and
violent criminal history, his “very unsuccessful” performance during an earlier
period of supervision, and his high risk of recidivism called for a lengthy sentence.
Given this analysis, any potential Guidelines “miscalculation did not affect the


                                         -2-
district court’s selection of the sentence imposed.” United States v. Staples, 410
F.3d 484, 492 (8th Cir. 2005).

      We accordingly affirm the judgment of the district court.
                     ______________________________




                                       -3-